 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 456 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. Udall of Colorado (for himself, Mrs. Christensen, Mr. Grijalva, Mr. Olver, Mr. McNulty, Mr. Acevedo-Vilá, Ms. Bordallo, Ms. Linda T. Sánchez of California, Mr. Stenholm, Ms. Roybal-Allard, and Mr. Gordon) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Recognizing that prevention of suicide is a compelling national priority. 
  
Whereas suicide is one of the most disruptive and tragic events a family and a community can experience, and it occurs at a national rate of 30,000 suicides annually; 
Whereas suicide is the fastest growing cause of death among youths and the second leading cause of death among college students; 
Whereas suicide kills youths six to nine times more often than homicide; 
Whereas research shows that 95 percent of all suicides are preventable; 
Whereas research shows that the prevention of suicide must be recognized as a national priority; 
Whereas community awareness and education will encourage the development of strategies to prevent suicide; 
Whereas during the 105th Congress, the Senate and the House of Representatives unanimously agreed to resolutions recognizing suicide as a national problem and declaring suicide prevention programs to be a national priority (S. Res. 84, 105th Congress, agreed to May 6, 1997, and H. Res. 212, 105th Congress, agreed to October 9, 1998); 
Whereas the yellow ribbon is rapidly becoming recognized internationally as the symbol for the awareness and prevention of suicide, and it is recognized and used by suicide prevention groups, crisis centers, schools, churches, youth centers, hospitals, counselors, teachers, parents, and especially youth themselves; and 
Whereas the week beginning September 19, 2004, should be recognized as Yellow Ribbon Suicide Awareness and Prevention Week: Now, therefore, be it 
 
That the Congress— 
(1)recognizes that the need to increase awareness about and prevent suicide is a compelling national priority; 
(2)reaffirms Congress’s commitment to the priorities expressed in S. Res. 84 and H. Res. 212 of the 105th Congress to continue to recognize suicide prevention as a national priority; and  
(3)encourages Americans, communities, and the Nation to work to increase awareness about and prevent suicide. 
 
